 Case 8:20-cv-00597-RGK-DFM Document 27 Filed 07/28/20 Page 1 of 1 Page ID #:211



 1                                                                                      JS-6
 2
 3
 4
 5
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
                                 CENTRAL DISTRICT OF CALIFORNIA
 9
10   Bourque CPA s and Advisors, Inc., et al,    )       Case No. 8:20-cv-00597-RGK-DFM
                                                 )
11                          Plaintiff(s),        )       ORDER DISMISSING ACTION FOR
                                                 )       LACK OF PROSECUTION
12          vs.                                  )
                                                 )
13   The People’s Republic of China, et al       )
                                                 )
14                          Defendant(s).        )
                                                 )
15                                               )
16
            On July 17, 2020, the Court issued an Order to Show Cause re Dismissal for Lack of
17
     Prosecution [24], which directed plaintiff to file timely proofs of service of the summons and
18
     complaint on defendants. Plaintiff’s response to the Order to Show Cause was due by July 22,
19
     2020. As of this date, no response has been filed to the Order to Show Cause, therefore, the
20
     Court orders the matter dismissed for lack of prosecution.
21
            IT IS SO ORDERED.
22
23   Dated: July 28, 2020
                                                         R. GARY KLAUSNER
24                                                       UNITED STATES DISTRICT JUDGE
25
26
27
28
